In replevin the defendant made conisans en droit the tenant for life, and prayed a return; then the plaintiff came and pleaded that the tenant for life died since the last continuance. *Page 780
Jermyn. It is no plea, for although the defendant now shall not perhaps have a return of his cattle, yet he ought to have a remedy for the unjust vexation by a suit without cause. 3 E., 4, 50. In ward, the death of the ward pending the writ is no plea, nor the expiration of the term in anejectione firmae. Yelv., 112.